Citation Nr: 1024301	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbar spine strain prior to December 6, 2006.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbar spine strain from December 6, 2006.

3.  Entitlement to a separate compensable rating for 
radiculopathy of the right lower extremity prior to December 
6, 2006.

4.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the right lower extremity from 
December 6, 2006.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, that denied the Veteran's claim for a rating in 
excess of 10 percent for lumbar spine strain.

A subsequent May 2007 rating decision found that the 
Veteran's service connected lumbar spine strain was 
manifested by both adverse musculoskeletal and neurological 
symptomatology and granted her lumbar spine strain a 20 
percent rating effective from December 6, 2006, and granted a 
separate 10 percent rating for radiculopathy of the right 
lower extremity also effective from December 6, 2006.

The Veteran was scheduled to appear at the Waco RO to have a 
videoconference hearing before a Veterans Law Judge.  The 
Veteran failed to report for the hearing, and he has not 
since asked for it to be rescheduled.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009). 

In March 2009, the Board remanded the Veteran's claims.  The 
Appeals Management Center (AMC) denied the claims in an April 
2010 supplemental statement of the case (SSOC).  Accordingly, 
the Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
prior to February 13, 2006, the Veteran's service-connected 
lumbar spine disability was manifested by pain, flare-ups, 
limitation of motion, and forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.

2.  The medical and other evidence of record indicates that 
from February 13, 2006 to December 5, 2006, the Veteran's 
service-connected lumbar spine disability was manifested by 
pain, flare-ups, limitation of motion, and forward flexion of 
the thoracolumbar spine of 30 degrees; unfavorable ankylosis 
of the thoracolumbar spine is not shown.

3.  The medical and other evidence of record indicates that 
from December 6, 2006, the Veteran's service-connected lumbar 
spine disability was manifested by pain, an abnormal gait, 
flare-ups, limitation of motion, and forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; favorable ankylosis of the entire 
thoracolumbar spine is not shown.

4.  The medical and other evidence of record does not show 
that the Veteran had mild incomplete sciatic nerve paralysis 
from prior to February 13, 2006.

5.  The medical and other evidence of record indicates that 
the Veteran has radiculopathy of the right lower extremity 
due to her service-connected lumbar spine disability which is 
manifested by no more than mild incomplete sciatic nerve 
paralysis from February 13, 2006 to December 5, 2006.

6.  The competent medical evidence of record does not 
indicate that the Veteran experiences incapacitating episodes 
requiring bed rest prescribed by a physician and treated by a 
physician due to her lumbar spine disability.
 
7.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by a designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected lumbar spine 
disability prior to February 13, 2006, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

2.  The criteria for a 40 percent disability rating for the 
Veteran's service-connected lumbar spine disability from 
February 13, 2006 to December 5, 2006, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for the Veteran's service-connected lumbar spine 
disability from December 6, 2006, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

4.  The criteria for a separate 10 percent rating for 
radiculopathy of the right lower extremity due to the 
Veteran's service-connected lumbar spine disability from 
February 13, 2006 to December 5, 2006 have been met.  38 
C.F.R. § 4.71a, Diagnostic Code 8520 (2009).

5.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected right lower 
extremity radiculopathy from February 13, 2006 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 8520 (2009).

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for her service-connected lumbar spine disability; and 
an increased disability rating for her service-connected 
radiculopathy of the right lower extremity.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.


Stegall concerns

As alluded to above, in March 2009, the Board remanded these 
claims and ordered the AOJ to provide proper notice to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  The Veteran's lumbar spine and 
radiculopathy claims were readjudicated via the April 2010 
SSOC.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  
The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a 
letter mailed in July 2005, and a letter including the 
effective-date element of the claims by a letter mailed in 
April 2009.  Although the April 2009 VCAA letter was provided 
after the initial adjudication of the claim, the Board finds 
that the Veteran has not been prejudiced by the timing of 
this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims in the April 2010 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claims.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
as well as VA and private treatment records.  

The Veteran was afforded VA examinations in July 2004 and 
December 2006.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed her 
past medical history, documented her current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  Furthermore, 
these examination reports contain sufficient information to 
rate the Veteran's disabilities under the appropriate 
diagnostic criteria.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims 
folder was available during the December 2006 VA examination, 
but not during the July 2004 VA examination.  However, such 
did not have an adverse effect on the adequacy of the 
examination.  Notably, as previously indicated, the examiner 
fully considered the Veteran's complaints, to include her 
complaints of pain, stiffness, and flare-ups in her back.  A 
physical examination was then performed that addressed all 
the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
failed to report for her scheduled videoconference hearing.  

Accordingly, the Board will proceed to a decision.

Higher evaluation for Lumbar Spine Disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected lumbar spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
[lumbosacral or cervical strain].  

The evidence of record indicates that the Veteran has been 
diagnosed with traumatic degenerative joint disease involving 
the lumbar spine, associated with disc protrusions at T11-T12 
and L5-S1.  See the December 2006 VA examination report.  
Based on reported symptomatology, and consistent with 
Diagnostic Code 5243, the Board will rate the Veteran under 
both the General Rating Formula for Diseases and Injuries of 
the Spine and the Formula for Rating Intervertebral Disc 
Syndrome.   

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasms or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, the following ratings will 
apply.

A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months.

A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least one week 
but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest and prescribed by a 
physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, staged ratings are currently in effect for the 
Veteran's lumbar spine disability: the disability has been 
rated as 10 percent prior to December 6, 2006, and 20 percent 
thereafter.  Even so, VA must consider all the evidence of 
record on appeal to determine when an ascertainable increase 
occurred in the rated disability.  See Hazan v. Gober, 10 
Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 
442 (1999). 

Period Prior to February 13, 2006

The Veteran was afforded a VA examination in July 2004.  She 
complained of intermittent back pain, weakness, and 
stiffness, as well as severe flare-ups that occurred 
throughout the day and would last for five minutes, 
precipitated by a change of position from sitting to standing 
or supine to standing and alleviated by stretching and taking 
pain medication.  Regarding performance of daily activities, 
she stated that her back disability "slows her down," but 
is able to perform these activities.  The VA examiner noted 
the absence of crutches or a cane, and the Veteran did not 
report any occurrences of falling or loss of bowel or bladder 
control.  

Upon physical examination, the VA examiner reported that the 
Veteran had a normal gait on standing and walking, as well as 
the absence of abnormalities of the spine, muscle spasm in 
the lumbar region, or tenderness along the paravertebral 
muscles.  Range of motion testing revealed forward flexion up 
to 85 degrees with pain starting at 75 degrees and ending at 
50 degrees, and no further limitation upon repetition.  
Further, extension was up to 30 degrees, right lateral 
flexion up to 30 degrees, left lateral flexion up to 45 
degrees, right lateral rotation up to 45 degrees, and left 
lateral rotation up to 45 degrees.  The VA examiner estimated 
that there was probably no limitation of motion during acute 
flare-ups, although he stated that this was an estimation due 
to the absence of acute flare-ups during the examination.  He 
also estimated that there was no functional impairment 
secondary to the Veteran's lumbar spine disability.  
Additionally, the VA examiner noted that the Veteran was able 
to perform a toe-heel walk with no apparent difficulty.  
Finally, an X-ray report of the Veteran's spine revealed mild 
facet hypertrophy at the L4-S1 levels with otherwise 
essentially normal results.      

A VA orthopedic evaluation dated in March 2005 documented the 
Veteran's continued complaints of low back pain.  Upon 
physical examination, the VA orthopedic surgeon noted 
ambulation with a non-antalgic gait, and diagnosed the 
Veteran with chronic low back pain.    

The medical evidence of record also indicates treatment for 
the Veteran's lumbar spine from J.H.A., M.D. in March 2005 
and April 2005.  A bone scan of the Veteran's lumbar spine 
dated in March 2005 revealed normal results.  Further, an MRI 
of the Veteran's spine dated in April 2005 indicated 
desiccation of the L4-5 and L5-S1 intervertebral discs, 
annular bulging producing moderate to moderately severe 
impingement on the lower cord and conus of the D11-12, and 
facet arthritis with facet gapping and annular bulging of the 
spine.  Impressions of slight annular bulging impingement on 
the lower cord and conus with moderate to moderately severe 
canal stenosis at the D11-12 as well as multifactorial 
changes at the L4-5 and L5-S1 without significant canal 
stenosis were reported.  

As stated above, to warrant a 20 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine, the evidence must show forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The competent medical evidence of record prior to February 
13, 2006 does not reflect any objective evidence of the 
Veteran's lumbar spine symptomatology which warrants a 
disability rating in excess of 10 percent.   Specifically, 
range of motion testing conducted during a July 2004 VA 
examination revealed forward flexion of 75 degrees with pain, 
as well as a combined range of motion of 255 degrees.  
Further, the medical evidence associated with the Veteran's 
lumbar spine symptomatology does not indicate muscle spasms 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.  The Board recognizes the 
Veteran's complaints of functional loss as a result of her 
lumbar spine disability, notably her difficulty with 
performing daily activities, intermittent flare-ups, pain, 
weakness, stiffness, and muscle spasms.  See, e.g., the July 
2004 VA examination report.  

Prior to February 13, 2006, range of motion testing conducted 
during the July 2004 VA examination report indicated forward 
flexion up to 85 degrees with pain starting at 75 degrees and 
ending at 50 degrees, and no further limitation upon 
repetition.  Further, extension was up to 30 degrees, right 
lateral flexion up to 30 degrees, left lateral flexion up to 
45 degrees, right lateral rotation up to 45 degrees, and left 
lateral rotation up to 45 degrees.  The VA examiner estimated 
that there was probably no limitation of motion during acute 
flare-ups, although he noted that this was an estimation due 
to the absence of acute flare-ups during the examination.  He 
also estimated that there was no functional impairment 
secondary to the Veteran's lumbar spine disability.    

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation 
for the lumbar spine disability under 38 C.F.R. § 4.40 and 
4.45.  The current assigned disability rating adequately 
compensates the Veteran for any functional impairment 
attributable to her service-connected lumbar spine 
disability.  See 38 C.F.R. §§ 4.41, 4.10 (2009).  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine directs evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  See also Bierman v. Brown, 6 
Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder]. 

With respect to neurologic abnormality associated with the 
Veteran's bilateral lower extremities prior to February 13, 
2006, the Board notes that the Veteran has evidenced 
decreased deep tendon reflexes.  Notably, deep tendon 
reflexes were reported as 2/4 during the July 2004 VA 
examination and 2+ associated with the March 2005 VA 
orthopedic evaluation.  

However, the medical evidence of record does not indicate 
neurological impairment sufficient to warrant a separate 
disability rating.  Crucially, the July 2004 VA examiner also 
reported that upon neurological examination of the Veteran's 
lower extremities, straight leg raise testing was negative 
bilaterally, no sensory deficits were demonstrated, and motor 
strength was 5/5.  Additionally, the March 2005 VA orthopedic 
surgeon noted that a neurological examination of the 
Veteran's lower extremities revealed a negative straight leg 
raise, intact sensory functioning, and muscle strength of 
5/5.  He declined to diagnose the Veteran with a neurological 
deficit.  Finally, the Veteran has not identified any bladder 
or bowel dysfunction, and none has been diagnosed. 

Based this record, and although not necessarily disputing 
that certain neurological symptoms may have been present in 
the Veteran's bilateral lower extremities prior to February 
13, 2006, the Board finds that separate ratings for 
neurological impairment of the bilateral lower extremities 
are not warranted for that period.   

The Board additionally notes that although the Veteran has 
been diagnosed with degenerative joint disease of the lumbar 
spine, this disease manifests in back pain based on 
identified symptomatology.  Accordingly, separately rating 
the diagnosis would amount to prohibited pyramiding.  See 38 
C.F.R. § 4.14 (2009) [the evaluation of the same disability 
under various diagnoses is to be avoided].

February 13, 2006 to December 5, 2006

D.G.W., D.C. reported in a March 2006 letter that she treated 
the Veteran for her lumbar spine disability.  She indicated 
that the Veteran evidenced improvement with her low back 
pain, although the pain as well as flare-ups continued to 
occur.  She also noted, and treatment records from her dated 
in February 2006 and March 2006 reflect, that the Veteran 
complained of muscle spasms in her back, she struggled with 
performing domestic chores, and had difficulty bending or 
kneeling.  

Notably, a physical examination report from Dr. D.G.W. dated 
on February 13, 2006, demonstrated clinical evidence of a 
worsening of the Veteran's lumbar spine disability 
constituting a 40 percent disability rating.  Specifically, 
Dr. D.G.W. reported forward flexion of 30 degrees, extension 
of 10 degrees, left lateral flexion of 20 degrees, right 
lateral flexion of 20 degrees, left rotation of 25 degrees, 
and right rotation of 25 degrees.  As discussed above, a 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  Accordingly, a 40 
percent disability rating is warranted from February 13, 
2006.   

VA physical therapy treatment records dated from June 2006 to 
September 2006 document the Veteran's continued complaints of 
pain associated with her lumbar spine disability and 
inability to perform daily activities.  The Veteran also 
reported difficulty in performing the prescribed physical 
therapy such as stretching exercises.  See a VA treatment 
record dated in September 2006.  Range of motion testing was 
reported as "limited" by the VA physical therapist in June 
2006; however, no specific measurements were noted.  Further, 
toe walking was normal, and "good transitional movements" 
were reported.  Lumbar X-rays showed mild facet hypertrophy 
at the L4-S1, and an MRI showed annular bulging displacing 
conus and moderate to severe canal stenosis.  Similar results 
of a normal gait and limited range of motion were reported in 
an August 2006 evaluation.    

Accordingly, from February 13, 2006 to December 5, 2006, the 
medical evidence, which includes a range of motion 
examination of the Veteran's lumbar spine that revealed 
flexion of 30 degrees, reflects findings consistent with a 40 
percent disability rating.  

As discussed above, to warrant a 50 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine, the evidence must show unfavorable ankylosis of 
the entire thoracolumbar spine.  To warrant a 100 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the evidence must show 
unfavorable ankylosis of the entire spine.  

However, review of the evidence of record reveals that the 
Veteran's lumbar spine symptomatology does not approach 
either a 50 percent or a 100 percent disability rating during 
any period on appeal.  With respect to favorable ankylosis of 
the entire thoracolumbar spine, the objective medical 
evidence of record is pertinently absent any indication that 
ankylosis exists.  "Ankylosis" is immobility and 
consolidation of a joint due to a disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither 
the medical or lay evidence of record suggests that the 
Veteran's lumbar spine is immobile.  On the contrary, the 
record shows that the Veteran's has maintained motion, albeit 
limited motion, throughout the course of the appeal.  As 
such, neither a 50 percent nor a 100 percent disability 
rating of the Veteran's lumbar spine is warranted.

With respect to the provisions of 38 C.F.R. § 4.40 and 4.45 
discussed above, range of motion testing conducted by Dr. 
D.G.W. on February 13, 2006 revealed flexion of 30 degrees 
which considered pain on movement.  There is no indication 
from the record that factors such as lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups or weakened movement result in the 
functional equivalent of ankylosis of the lumbar spine.  

The Board reiterates that a 40 percent disability rating has 
been assigned for the Veteran's lumbar spine disability from 
February 13, 2006 to December 5, 2006 based on these results.  
Under the current schedular criteria, as explained above, a 
schedular rating in excess of the currently assigned 40 
percent rating is not available in the absence of ankylosis.  
The medical and other evidence of record does not suggest 
that any loss of function caused by pain amounts to 
immobility of the lumbar spine.  As such, the Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation for the lumbar spine disability under 
38 C.F.R. § 4.40 and 4.45.  The current assigned disability 
rating adequately compensates the Veteran for any functional 
impairment attributable to her service-connected lumbar spine 
disability.  See 38 C.F.R. §§ 4.41, 4.10 (2009).

With regard to neurologic abnormalities of associated with 
the Veteran's lumbar spine disability, the Board finds that a 
February 13, 2006 private treatment record from Dr. D.G.W. 
demonstrates evidence of radiculopathy of the right lower 
extremity.  In particular, he noted the Veteran's complaints 
of her inability to clean herself when in the restroom, as 
well as her difficulty with kneeling and walking straight.  
He also noted "much myospasm in the paravertebral muscle of 
the lower back and into the right buttock."  This is 
documented in multiple treatment records from Dr. D.G.W. 
dated from February 13, 2006, although slight improvement was 
indicated in March 2006.  See private treatment records from 
Dr. D.G.W. dated in February 2006 and March 2006.  
Additionally, neurological testing performed during June 2006 
VA physical therapy revealed 5/5 strength testing of the 
bilateral lower extremities and intact to light touch 
sensation.  Finally, as noted above, the Veteran has not 
identified any bladder or bowel dysfunction, and none has 
been diagnosed.   

Resolving the benefit of the doubt in the Veteran's favor, 
the medical evidence of record from February 13, 2006 to 
December 5, 2006 demonstrates no more than a mild 
radiculopathy of the right lower extremity.  Notably, the 
Veteran has evidenced 5/5 strength testing of the right lower 
extremity and intact to light touch sensation.  While the 
Board acknowledges the Veteran's neurological complaints, in 
its opinion those complaints do not present a picture 
consistent with moderate disability of her right lower 
extremity during this period.  Rather, there is no objective 
evidence of pathology which might be said to be indicative of 
moderate, moderately severe, or severe pathology.  Therefore, 
a separate 10 percent rating for radiculopathy of the right 
lower extremity, but no higher, is warranted.  

From December 6, 2006

Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.)

On December 6, 2006, a VA examination reflected improvement 
of the Veteran's disability constituting a 20 percent 
disability rating.  The Veteran complained of daily back pain 
to the VA examiner which was more pronounced with strenuous 
activity, when driving, and in cold weather.  She also 
reported experiencing daily muscle spasms involving the 
entire lower back, and that that the symptomatology 
interfered with daily activities.  

Upon physical examination, the VA examiner noted forward 
flexion limited to 70 degrees, extension limited to 10 
degrees, right lateral flexion limited to 15 degrees, left 
lateral flexion limited to 14 degrees, right rotation limited 
to 20 degrees, and left rotation limited to 10 degrees.  Pain 
on the lumbar spine began at 72 degrees of flexion and ended 
at 70 degrees, and began at 12 degrees of extension and ended 
at 10 degrees.  Although the VA examiner reported no fixed 
deformity involving the lumbar spine, he found mild to 
moderate paravertebral muscle spasms involving the entire 
lumbar spine, objective signs of fatigability of the lumbar 
spine, abnormal gait, and mild to moderate functional 
impairment.  On acute flare-ups of pain, the VA examiner 
estimated that there was flexion of the lumbar spine 
decreased down to 40 degrees flexion, extension down to 40 
degrees, right lateral flexion down to 70 degrees, left 
lateral flexion down to 80 degrees, right rotation down to 10 
degrees, and left rotation down to 5 degrees.  Further, there 
was decreased range of motion on repetitive motion, which the 
VA examiner reported as flexion decreased down to 60 degrees, 
extension down to 5 degrees, right lateral flexion down to 80 
degrees, left lateral flexion down to 90 degrees, right 
rotation down to 14 degrees, and left rotation down to 6 
degrees.  Finally, an X-ray report of the Veteran's lumbar 
spine revealed osteophytes at L3, and an MRI revealed disc 
protrusions at T11-T12 and L5-S1.  

Based on range of motion testing with a result of 40 degrees 
forward flexion with combined range of motion of 245 degrees, 
as well as the absence of favorable ankylosis of the entire 
thoracolumbar spine, the Board finds that a 20 percent 
disability rating is warranted from December 6, 2006.  The 
evidence from December 6, 2006, does not show forward flexion 
of the thoracolumbar spine of 30 degrees or less or ankylosis 
of the thoracolumbar spine as contemplated by rating in 
excess of 20 percent.  

With regard to the provisions of 38 C.F.R. § 4.40 and 4.45 
discussed above, the Board notes that the December 2006 VA 
examiner indicated functional impairment associated with the 
Veteran's lumbar spine.  The VA examiner reported that "In 
this [V]eteran, the pain of the lumbar spine has a major 
functional impact.  This functional impact is mild to 
moderate.  There is also lack of endurance and chronic 
fatigue, but the pain is the most prominent."  He also 
reported range of motion results when flare-ups were 
considered.  These results included flexion of 40 degrees.  
However, the RO granted the Veteran a 20 percent disability 
rating in the May 2007 rating decision because the 40 degrees 
flexion is congruent with a 20 percent rating.  Pertinently, 
when flare-ups were not considered during the range of motion 
testing, the VA examiner reported flexion of 70 degrees, 
which is congruent with a 10 percent disability rating; thus 
the 20 percent disability rating contemplate limitation of 
function caused by the Veteran's flare-ups.    

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation 
for the lumbar spine disability under 38 C.F.R. § 4.40 and 
4.45.  The current assigned disability rating adequately 
compensates the Veteran for any functional impairment 
attributable to her service-connected lumbar spine 
disability.  See 38 C.F.R. §§ 4.41, 4.10 (2009).

With regard to neurological abnormalities associated with the 
Veteran's lumbar spine disability, the Veteran is currently 
service-connected for radiculopathy of the right lower 
extremity from December 6, 2006.  This issue will be 
addressed in further detail below.  

With respect to the Veteran's left lower extremity, the 
medical evidence of record does not indicate neurological 
impairment sufficient to warrant a separate disability 
rating.  Notably, upon neurological examination of the 
Veteran's lower extremities, the December 2006 VA examiner 
declined to diagnose the Veteran with any neurological 
abnormality associated with her left lower extremity.  
Finally, the Veteran has not identified any bladder or bowel 
dysfunction, and none has been diagnosed. 

Based this record, and although not necessarily disputing 
that certain neurological symptoms such as radiculopathy may 
be present in the Veteran's left lower extremity, the Board 
finds that a separate rating for neurological impairment of 
the left lower extremity is not warranted from December 6, 
2006.   

In sum, the Board finds the proper staging of ratings for the 
Veteran's lumbar spine disability are as follows under the 
General Rating Formula for Disease and Injury of the Spine: 
10 percent prior to February 13, 2006; 40 percent from 
February 13, 2006 to December 5, 2006; and 20 percent 
beginning December 6, 2006.  Additionally, a separate 10 
percent disability rating for radiculopathy of the right 
lower extremity is granted from February 13, 2006 to December 
5, 2006.

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months; a 40 
percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  Further, as noted in the schedular criteria, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The Veteran has contended that her lumbar spine disability 
causes flare-ups, pain, and interference in daily activities.  
However, the medical evidence does not indicate, and the 
Veteran does not contend, that she has been prescribed bed 
rest by a physician based on incapacitating episodes.  

Therefore, the Veteran's service-connected lumbar spine 
disability does not warrant an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes


Higher evaluation for Radiculopathy of the Right Lower 
Extremity from 

Pertinent legal criteria

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated 
here.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The Veteran's radiculopathy of the right lower extremity is 
currently evaluated 10 percent disabling under Diagnostic 
Code 8520 [mild incomplete paralysis of the sciatic nerve].  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

The Board has considered whether alternative diagnostic codes 
would provide a higher rating.  Diagnostic Codes 8521 through 
8525 also provide ratings based on symptomatology associated 
with the lower extremities.  None of these codes, however, 
would provide a more advantageous rating and indeed DC 8520 
allows for a higher maximum rating than the others.  The 
Veteran has not suggested the applicability of another 
Diagnostic Code.

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, moderate incomplete paralysis warrants a 20 
percent rating, and mild incomplete paralysis warrants a 10 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

The words "mild," "moderate," "moderately severe," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  However, a note in 
the Rating Schedule pertaining to "Diseases of the Peripheral 
Nerves" provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function which is 
substantially less than that which results from complete 
paralysis of these nerve groups, whether the loss is due to 
the varied level of the nerve lesion or to partial nerve 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DCs 8510- 8730.

Analysis

The Veteran's service connected radiculopathy of the right 
lower extremity is currently rated as 10 percent disabling 
from February 13, 2006, which is indicative of mild 
incomplete paralysis.  To obtain a 20 percent rating, her 
disability must be shown to be moderate.

The Board notes the medical evidence of record does not 
demonstrate complete paralysis of the right lower extremity 
at any time period, and the Veteran does not contend that 
there is complete paralysis. 

The Veteran's chief complaints are that of pain radiating 
from her back down her right lower extremity with a tingling 
and numbness of the right lower extremity which occurs 
multiple times during the week. 

While the Board acknowledges the Veteran's complaints, in its 
opinion those complaints do not present a picture consistent 
with moderate disability of her right lower extremity.  
Rather, there is no objective evidence of pathology which 
might be said to be indicative of moderate, moderately 
severe, or severe pathology.  

The record from February 13, 2006, shows multiple complaints 
of pain radiating into the right lower extremity.  In 
addition, the Veteran was afforded a comprehensive physical 
examination in December 2006.  At that time, the VA examiner 
noted the presence of neurological abnormality in the right 
lower extremity.  Specifically, he reported depressed deep 
tendon reflexes, depressed pinprick and vibratory sensation, 
and straight leg elevation of the right lower extremity 
limited to 10 degrees.  Finally, he diagnosed the Veteran 
with mild sciatic radiculopathy involving the right lower 
extremity.  

The Board places great weight on the findings of the December 
2006 VA examiner because he noted the Veteran's medical 
history and physically examined the Veteran.  Furthermore, in 
consideration of the Veteran's subjective complaints, review 
of the claims folder, and objective examination of the 
Veteran, the examiner specifically characterized the level of 
disability as mild.  Notably, no competent clinician has 
described the Veteran's neurological symptoms as more than 
mild and the Board, upon review of the clinical evidence of 
record, the December 2006 examination report, and various 
statements of the Veteran describing her disability, finds 
that the level of severity of this disability most closely 
appropriates mild incomplete paralysis of the sciatic nerve.  

After having carefully considered the matter, and for reasons 
stated above, the Board believes that a rating in excess of 
10 percent for the service-connected radiculopathy of the 
right lower extremity is not warranted from February 13, 
2006, as the Veteran's disability more closely approximates 
mild disability than moderate disability.

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the instant case, the Veteran's service-connected 
radiculopathy of the right lower extremity was assigned a 10 
percent disability rating effective from December 6, 2006, 
when she was afforded a VA examination for her radiculopathy 
disability.  For the reasons explained in greater detail 
above, the Board has concluded that the Veteran met the 
criteria for a separate compensable evaluation from February 
13, 2006.  It appears from the medical evidence of record 
that the neurological symptomatology has not appreciably 
changed since the effective date.  Specifically, the December 
2006 VA examination report indicates that the Veteran's 
radiculopathy symptomatology is most appropriately classified 
as mild.  No evidence was presented to allow for the 
assignment of a rating in excess of 10 percent at any time 
during the period here under consideration.  Therefore, a 10 
percent disability rating from February 13, 2006 is 
warranted.  


Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected lumbar spine and radiculopathy of the right 
lower extremity disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record 
indicates that the Veteran is a counselor for a drug 
equipment center.  See the December 2006 VA examination 
report.  Although she reported that the pain in her back 
interferes with her occupation, the evidence of record does 
not indicate that she has missed any work due to her service-
connected disabilities.  The Board notes that it has no 
reason to doubt that the Veteran's lumbar spine and 
radiculopathy of the right lower extremity disabilities 
adversely impact her employability; however, this is 
specifically contemplated by the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The evidence of 
record is absent any indication of hospitalization for the 
service-connected disabilities.  

Further, the record does not demonstrate any other reason why 
an extraschedular rating should be assigned.  Accordingly, 
the Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly 
raised by the Veteran or reasonably raised by the record 
involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  
In this case, the evidence of record does not show, and the 
Veteran has not asserted, that she is unemployable because of 
her service-connected lumbar spine or radiculopathy of the 
right lower extremity disabilities.  On the contrary, at her 
December 2006 VA examination, she reported that she was 
employed as a counselor for a drug equipment center.  
Accordingly, the issue of TDIU has not been raised in this 
case.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar spine disability prior to February 
13, 2006 is denied. 

Entitlement to a 40 percent disability rating for service-
connected lumbar spine disability from February 13, 2006 to 
December 5, 2006 is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar spine disability from December 6, 
2006 is denied.  

Entitlement to a separate 10 percent disability rating for 
radiculopathy of the right lower extremity from February 13, 
2006 is granted, subject to the laws and regulations 
governing monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity from February 13, 
2006, is denied. 




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


